DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election of the species of mutations in the reply filed on 17 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Status
3. 	Claims 1-31 are pending and have been examined herein. The claims have been examined to the extent that they read on the elected species of cancer-associated molecular changes that are mutations. It is noted that the specification defines a “molecular change” as limited to a mutation or epigenetic change. That is, the specification at para [0036] states “the term "molecular changes" means one or more mutations in a nucleic acid and one or more epigenetic modifications.” Thus, the recitation in claims 1, 9 and 17 of a “cancer-associated molecular change” is limited to the species of a “cancer-associated” mutation change and a cancer-associated epigenetic change. The subject matter of cancer-associated epigenetic changes is withdrawn from consideration as being directed to a non-elected species, there being no allowable generic or linking claim. 
Claim Objections
4. Claim 30 is objected to because of the following informalities:  
	Claim 30 is objected because the claim recites “repeating the method at least one” whereas the claim should recite “repeating the method at least once.”
 	 Appropriate correction is required.
Specification
5.  The use of the terms CellSieveTM and BiosticTM, NeutrAvidinTM , VectabondTM , and Superfrost PlusTM, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 101
6.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between cancer-associated mutations (molecular changes) and the prognosis of a subject (claim 13), response to treatment of a subject (claim 14), the diagnosis of a subject (claim 15), the recurrence of cancer in a subject (claim 16), the resistance of a cancer to cancer treatment (claims 17-24), and the occurrence of cancer (claim 27). Each of the claims also recite detecting or analyzing for “cancer-associated molecular changes.” The elected molecular change is  limited to mutations. The claims thereby recite the naturally occurring correlation between mutations and cancer. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
Herein, claim 13 requires “making a prognosis;” claim 14 requires “making a prediction” of response to treatment; claims 15 and 16 require “diagnosing” the subject; claims 17-24 require “determining” resistance to a cancer treatment. The claims recite “diagnosing" a lymphoid malignancy. Neither the specification nor the claims set forth a limiting definition for ‘making a prognosis,” “making a predicting,” “diagnosing” or “determining” resistance and the claims do not set forth how these steps are accomplished. As broadly recited, these steps may be accomplished mentally and thus are an abstract step / process. Making a prognosis or prediction, or diagnosing or determining a response to treatment may also be accomplished verbally. Such verbal communication is also abstract, having no particular concrete or tangible form.
Further, claims 17-24 and 30 require performing a step of "comparing" the cancer-associated mutation / molecular change in a first and second set. Neither the specification nor the claims set forth a limiting definition for "comparing" and the claims do not set forth how comparing is accomplished. The broadest reasonable interpretation of the “comparing” step is that this step may be accomplished by critical thinking processes. Such “comparing” thereby encompasses only an abstract idea / process.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of isolating giant cells and analyzing the cells to detect a cancer-associated mutation / molecular change are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
 Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The steps of isolating giant cells or giant naked nucleic from a biological sample and analyzing the giant cells and or giant cell naked nucleic to detect cancer-associated mutations / molecular changes are recited at a high degree of generality and were well-known, routine and conventional in the prior art.  This finding is supported by the teachings in the specification. For instance, the specification states:
 “The molecular techniques and methods that can be used to analyze the mutations of nucleic acids discussed herein, including those from giant cells and giant naked nuclei, include nucleic acid sequencing, PCR, expression cloning, gel electrophoresis, DNA microarrays, DNA chips, microsatellite enrichment, western blot, FISH, and ddPCR, and other suitable techniques and methods that will be known to the skilled artisan. Additional techniques and methods that pertain to analysis of epigenetic changes include restriction endonucleases, bisulfite sequencing, single molecule real time sequencing, and other suitable techniques and methods that will be known to the skilled artisan.”

Further, Adams et al (PNAS 111:3514-3519 (2014); cited in the IDS) and Adams et al (Cancer Epidemiology, Biomarkers & Prevention 25:1037-1042 (2016); cited in the IDS) teach methods for isolating giant cells from biological samples, using methods such as size exclusion filtration. Tang et al (online 16 March 2017, Filtration and Analysis of Circulating Cancer Associated Cells from the Blood of Cancer Patients. In: Prickril B., Rasooly A. (eds) Biosensors and Biodetection. Methods in Molecular Biology, vol 1572. Humana Press, New York, NY, 14 pages) teaches methods for isolating and enriching giant cells – i.e., CAMLS of 25-300 um, including methods of size filtration (e.g., p. 3-4 and 12).

See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims do not recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-31 are indefinite over the recitation of “giant cells” and “giant naked nucleic.” These terms are not clearly defined in the prior art and the specification does not provide a limiting definition for these terms. Regarding “giant cells,” the specification (para [0041]) states that “the term’ giant cell’ refers to CAMLs.” Regarding “CAMLs,” the specification (para [0040]) states that CAML “denotes polyploid giant cells in the blood of cancer patients. CAMLs are typically 25-300 um in size. CAMLs engulf tumor cells and tumor debris, so they contain nuclear acids that encode the cancer mutations and/or exhibit epigenetic modifications. They are poly-nucleated, because they engulfed tumor cells. CAMLs contains more nuclei than a single tumor cell. CAMLs are associated with all solid tumors tested and all stages of cancer. Because of their size, CAMLs are also referred to as giant herein. CAMLs can be either CD45(-) or CD45(+), and they can express CD11c, CD14 and CD31, which confirms their origin as a myeloid lineage. They are often found in the process of engulfing circulating tumor cells (CTCs) and cell debris [1-7]. Unlike ctDNA, each CAML provides not only high quality nucleic acids, but also multiple copies of individual nucleic acids. The specification does not clarify what is the required size of the CAMLs / giant cells because the specification states a typical size of such cells but does not require that the cells are of this size (i.e., are 25-300um in size). The specification states that CAMLs / giant cells can express CD11c, CD14 and CD31, but neither the specification nor the claims require that the CAMLs / giant cells express one or more of these markers of myeloid lineage.  Thus, the size and cell-surface markers of the CAMLs / giant cells are not defined. It is unclear as to whether a CAML / giant cell may be any cell with more than one nuclei or if a CAML / giant cell is intended to be limited to a multi-nucleated cell in the blood of cancer patients having a size of 25-300 um and expressing one or more of CD11c, CD14 and CD31. Similarly, the metes and bounds of the term “giant naked nuclei” are unclear because “giant naked nuclei” are defined as being isolated from giant cells / CAMLs (para [0042]). Further, the specification states that “Giant naked nucleic are larger than the nucleus of a single CTC without a cytoplasm. They range from 10-70 um in size.” It appears that the specification should state that the giant naked nuclei are from 10-70 um rather than “giant naked nucleic” so as to clearly define the size of the giant naked nuclei 
	Claim 6 is indefinite over the recitation of “the nucleic acids are intact or undegraded nucleic acids” because this phrase lacks proper antecedent basis since the claim does not previously refer to any nucleic acids.
Claim 22 is indefinite over the recitation of “the nucleic acids are intact or undegraded nucleic acids” because this phrase lacks proper antecedent basis since the claim does not previously refer to any nucleic acids.
Priority
8. The present claims are entitled to the filing date of International Application PCT/US18/25680, filed 02 April 2018. It is noted that a claim as a whole is assigned an effective filing date  rather than the subject matter within a claim being assigned individual effective filing dates. See e.g. Studiengelsellschaft Kahle m.b.H. v. Shell Oil Co. 42 USPQ2d 1674, 1677 (Fed. Cir 1997).  U.S. Application 62/479,759 does not provide support for the presently claimed methods of assaying for a cancer-associated molecular change wherein the cancer-associated molecular change is an epigenetic change or both a mutation and an epigenetic change. Nor does the ‘759 application provide support for the claimed methods which isolate and analyze giant naked nuclei. The ‘759 application also does not provide support for each of the limitations in the dependent claims, including methods that retain cells of 8 microns or larger (claims 4 and 9) and methods wherein the nucleic acids are intact or undegraded (claim 5). If Applicant asserts that the present claims are entitled to priority to the provisional applications, Applicant should point to specific teachings (e.g., by page and line number) in the priority applications to establish priority for each of the recitations set forth in the claims.   
Claim Rejections - 35 USC § 102
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-8 and 25-31 is/are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Tang et al (WO 2016/033103; cited in the IDS).
Tang et al teaches a method of assaying for cancer-associated mutations in cancer-associated macrophage cells (i.e., “giant cells”) comprising isolating the CAMLs from a sample from a subject; and analyzing the CAMLs for the presence of a cancer-associated mutation (see, e.g., para [0006-0007], [0019], [00104], [00106], [00122], [00139], and [00149]). 
For example, Tang (para [0019]) states:
[0019] The invention is further directed to methods for using CAMLs and/or CTCs as companion diagnostics. Companion diagnostics is a useful tool in matching drugs for specific treatment by evaluating the staining of markers of the drug targets, evaluating gene amplifications or translocations by FISH, and using other molecular assays for specific gene mutations associated with the drugs, etc. The cells can serve in place of tissue biopsies in determining whether certain therapies might be effective in the treatment of a subject having a disease, such as cancer….The cells can also be assayed to determine whether the cells express certain polynucleotides or whether the selected mutations are found in cellular DNA. As noted herein, CAMLs and CTCs often express or possess the same cancer markers as the cancer from which they are derived. Thus, and in an eighth embodiment, the invention is directed to a companion diagnostic method for screening selected drug target markers in CAMLs and/or CTCs comprising collecting CAMLs and/or CTCs from a biological sample from a subject and determining whether the CAMLs and/or CTCs express or possess a selected drug target marker. In certain aspects, the drug target marker is cell surface marker, and the determining may be, for example, via staining for the marker. As an example, PD-L1 can be used as a cell surface marker for immunotherapeutics. In other aspects, the drug target marker is a polynucleotide. In further aspects, the drug target marker is a genetic mutation, amplification or translocation and the determining may be, for example, via FISH.”

Regarding claims 3-5, Tang teaches isolating the CAMLs using size exclusion filtration, an analyte capture element that is an antibody that binds to the CAMLs, or red blood cell lysis (e.g. para [0027], [0078], [0080], [00105], and [00114-00115]).  Further, regarding claim 4, this claim further defines the size exclusion methodology but is not limited to methods wherein the CAMLs are isolated using a size exclusion methodology.
Regarding claim 6, this claim recites an inherent property of the nucleic acids in the CAMLs. In the absence of evidence to the contrary, the nucleic acids in the CAMLs are to some degree intact or undegraded since mutations in the nucleic acids can be detected.
Regarding claim 7, Tang teaches analyzing one or more CAMLs (e.g.  para [0006], [0019], [00104] and [00106]).
Regarding claim 8,  Tang teaches that the methods can be used to analyze the combination of CAMLs and CTCs (e.g., para [0014] and [0019]).
Regarding claim 25, Tang teaches characterizing the CAMLs and CTCs by staining the cells with fluorescently labeled antibodies or staining with DAPI (e.g. para [0018], [0123] and [0128]). 
Regarding claim 26, Tang teaches determining the quantity of the CAMLs isolated (para [0018], [00100] and [00118]). It is stated that “Once collected, any number of analyses of the target cells may be performed. Such analyses may include, for example, identifying, counting, characterizing expressions of markers, obtaining molecular analysis, and/or culturing the collected cells” (para [00113]). Tang teaches using the number of CAMLs in determining the stage and progression of cancer (par [00100]. It is also disclosed that the number of CAMLs can be determined in a subject at first time point and at a time point after therapy to monitor changes in the number of CAMLs in response to  chemotherapy or targeted treatment (e.g. para [0107-0108]). 
Regarding claim 27, Tang teaches that the method is one that indicates that the subject has cancer (e.g., para [0009], [0019], [00106] and [00153]).
Regarding claims 28 and 29, Tang teaches methods that detect “specific gene mutations” or “a genetic mutation” in the DNA of CAMLs (e.g., para [0019]), and thereby the methods of Tang include detecting a single mutation or two mutations (and thereby from 2-5 mutations).
Regarding claim 30, Tang teaches repeating the method with a second sample, and thereby a second set of mutations and comparing the first and second sets of mutations. For example,  Tang teaches:
“[0019] The invention is further directed to methods for using CAMLs and/or CTCs as companion diagnostics. Companion diagnostics is a useful tool in matching drugs for specific treatment by evaluating the staining of markers of the drug targets, evaluating gene amplifications or translocations by FISH, and using other molecular assays for specific gene mutations associated with the drugs, etc. The cells can serve in place of tissue biopsies in determining whether certain therapies might be effective in the treatment of a subject having a disease, such as cancer.” 

[0014] methods for monitoring efficacy of a cancer treatment, comprising (a) assaying one or more selected characteristics of CAMLs in a biological sample from a subject undergoing cancer treatment, and (b) comparing assay values for the one or more selected characteristics determined in (a) to assay values for the same characteristics assayed in a similar biological sample from the same subject at one or more time points before, during or after completion of treatment, wherein a change in one or more assay values indicates efficacy of the cancer treatment in the subject. In certain aspects, the methods encompassed by this embodiment also include (a) assaying one or more selected characteristics of CTCs in the biological sample, and (b) comparing assay values for the one or more selected characteristics determined in (a) to assay values for the same characteristics assayed in a similar biological sample from the same subject at one or more time points before, during or after completion of treatment. In certain aspects, the CAMLs and/or CTCs are collected from the biological sample prior to characterization. In particular aspects of this embodiment, a treatment decision is made based on the outcome of the method.”

Regarding claim 31, Tang states “it is possible to screen for one specific cancer, a few cancers, or any solid tumors in the category of carcinomas, sarcomas, neuroblastomas and melanomas “ (para [00127]). Tang teaches that CAMLs may be found in any type of cancer and that the methods disclosed therein are applicable to any type of cancer, including breast, prostate, lung, pancreatic, and colorectal cancer (e.g., para [00146-00147]), as well as melanoma and neuroblastoma (para [00127] as cited above).
Claim Rejections - 35 USC § 103
10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 9-24 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al (WO 2016/033103; cited in the IDS).
The teachings of Tang are presented above. 
Regarding claims 4 and 9-16, Tang does not specifically state that the method is one that performs a size exclusion methodology to obtain CAMLs that are 8 microns or larger.
Rather, Tang teaches performing a size exclusion methodology to obtain CAMLs alone or together with CTCs (e.g., para [0027]). It is stated that “When both CAMLs and CTCs are being detected and/or collected, the pore sizes can range from about 5 microns to about 10 microns” (par [0027]). Tang also teaches that “T-cells have a single nucleus approximately round and smaller than 8 microns” (para [0094]). Tang goes on to state that “Pore sizes of 7-8 microns eliminated all the red blood cells and 99.99% of the white blood cells” (para [00114]) and “Microfilters with 7-8 micron pores are ideal for simultaneously capture of CAMLs and CTCs” (para [00115]).
In view of these teachings of Tang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the method of Tang using a size exclusion methodology that collects cells of 8 microns or larger in order to have effectively isolated CAMLs and CTCs, and to have excluded T-cells, thereby ensuring the accuracy of the method of detecting a mutation in CAMLs alone or in combination with CTCs, as indicative of mutations present in cancer cells in the patient.
Further, regarding claims 13-16, the specification does not provide a limiting definition for “making a prognosis,” “making a prediction”, or “diagnosing,”  and the claims do not set forth how these steps are accomplished. The broadest reasonable interpretation of the “making a prognosis,” “making a prediction”, and “diagnosing” steps is that these steps may be accomplished mentally or verbally.  However, a limitation that merely incorporates information into a mental or verbal step of a process is not entitled to patentable weight. Note that the present claims are not directed to methods of making a prognosis, making a prediction or diagnosing, but rather are directed to methods of assaying for cancer-associated molecular changes.  The claims also do not require that one acts on the prognosis, prediction or diagnosis by, for example, administering a particular type of treatment to the subject in which the prognosis, prediction or diagnosis has been made.  The “making a prognosis,” “making a prediction” and “diagnosing” steps are not transformative in nature and do not result in a manipulative difference between the claimed method and the method of Tang.
The  “making a prognosis,” “making a prediction” and “diagnosing” steps, without any associated further action, does not materially transform or modify the method of assaying for mutations in CAMLs / giant cells. These steps merely direct the practioner as to how one thinks about the outcome of the detecting step. Thus, adding the mental steps of “making a prognosis,” “making a prediction” and “diagnosing” do not materially distinguish the claimed method over the methods of Tang.
Additionally, Tang teaches that CAMLs contain the same genetic information as the primary tumor and are more consistently found in the blood of solid tumor patients from stage I-IV (para [0077]). It is disclosed that CAMLs can be used similarly to CTCs to provide information regarding cancer recurrence, the prognosis of cancer, the response of patients to treatment and the diagnosis of cancer (e.g. para [0019], [0076], [0079], [00106], and [0139]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Tang to one that aids in making a prognosis of cancer, predicts a response of the patient to treatment for cancer, aids in the diagnosis of cancer or the recurrence of cancer since Tang teaches that CAMLs contain the same genetic material as the tumor cells of the patient and methods for detecting particular mutations indicative of the prognosis, occurrence or recurrence of cancer and response to treatment for cancer were well-known in the prior art, as indicated by the teachings of Tang. One would have been motivated to have made such a modification in order to have provided the benefit of providing a prognosis, prediction of response to treatment, diagnosis of cancer or the recurrence of cancer in patients having solid tumors of stage I-IV, as suggested by the teachings of Tang. 
Regarding claims 17-24, Tang does not exemplify as a single embodiment the method of claims 17-24 wherein when there is a difference between the mutations in the first and second samples, the subject is determined to be resistant to the cancer treatment. 
However,  Tang teaches:
“[0019] The invention is further directed to methods for using CAMLs and/or CTCs as companion diagnostics. Companion diagnostics is a useful tool in matching drugs for specific treatment by evaluating the staining of markers of the drug targets, evaluating gene amplifications or translocations by FISH, and using other molecular assays for specific gene mutations associated with the drugs, etc. The cells can serve in place of tissue biopsies in determining whether certain therapies might be effective in the treatment of a subject having a disease, such as cancer.”

Tang (para [0077]) states:

“These cells are macrophage-like cells that contain the same tumor markers as the primary tumor and they are termed circulating Cancer Associated Macrophage-Like cells (CAMLs) herein.”

Tang (para [0014]) also teaches:
“methods for monitoring efficacy of a cancer treatment, comprising (a) assaying one or more selected characteristics of CAMLs in a biological sample from a subject undergoing cancer treatment, and (b) comparing assay values for the one or more selected characteristics determined in (a) to assay values for the same characteristics assayed in a similar biological sample from the same subject at one or more time points before, during or after completion of treatment, wherein a change in one or more assay values indicates efficacy of the cancer treatment in the subject. In certain aspects, the methods encompassed by this embodiment also include (a) assaying one or more selected characteristics of CTCs in the biological sample, and (b) comparing assay values for the one or more selected characteristics determined in (a) to assay values for the same characteristics assayed in a similar biological sample from the same subject at one or more time points before, during or after completion of treatment. In certain aspects, the CAMLs and/or CTCs are collected from the biological sample prior to characterization. In particular aspects of this embodiment, a treatment decision is made based on the outcome of the method.”

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tang so as to have assayed for the mutations at a first time point and then at a second time point following treatment of a patient for cancer and to have compared the mutations at the first and second time points in order to have provided information on the response of tumor to treatment and to thereby identify patients who were not responsive / who were resistant to the treatment for cancer. 
Regarding claim 23, Tang teaches that the analysis may be performed on a single CAML or groups of CAMLs (e.g.,  para [0006], [0019], [00104] and [0106]).
Regarding claim 24, as discussed above, the method of Tang is one in which CTCs may be isolated together with the CAMLs and then assayed for the mutations since both CAMLs and CTCs contain the same genetic information as the originating tumor cells of the patient.

Double Patenting
11. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 5 of copending Application No. 17/128,807 (reference application) in view of Tang et al (WO 2016/033103; cited in the IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘807 are both inclusive of methods that analyze cancer-associated macrophage-like (CAML) cells (i.e., “giant cells”), the methods comprising collecting CAMLs from a subject and determining whether the CAMLs comprise a mutation. The claims of ‘807 recite that the mutation is a drug target marker. The present claims recite detecting a “cancer-associated molecular change” which is a mutation. Since the present claims do not define the mutation, they are inclusive of mutations that are a drug target marker.
The claims of ‘807 do not specifically recite isolating the CAMLs from a biological sample of a patient, particularly by using size exclusion methods including methods that including a filtering step in which the filter retains cells of 8 microns or larger and methods of analyte capture with an antibody that recognizes a cell surface marker on the CAMLs.
However, Tang teaches analyzing CAMLs obtained from patients who have cancer. Tang states:
“[00149] The CAMLs can also potentially be used to determine cancer subtyping or gene mutations, translocations or amplification. There are a number of cancerous nuclei in each CAML. Thus, molecular analysis of the nucleus for genetic mutation, genetic defects, and gene translocations can provide information to determine treatments. There are drugs that specifically target certain gene mutations, translocation or amplifications. CAMLs can be used along or in parallel with CTCs for molecular analysis.”

Tang teaches isolating CAMLs from samples using size exclusion filtration methods. It is stated that “[0078] Microfilters can be formed with pores big enough to let all red blood cells and majority of white blood cells through and retain larger cells such as CTCs and CAMLs.” At para [0094], Tang also states “T-cells have a single nucleus approximately round and smaller than 8 microns. Filtration of the blood can capture white blood cells (WBCs) bound to the CTCs. The presence of WBCs bound to CTCs in the blood is an indication of presence of solid tumor and also body's ability to eliminate the solid tumors. A determination on the number of T-cells bound to CTCs can thus be used in diagnostics.” At para [0027], Tang teaches isolating both CTCs and CAMLs using filters with pore sizes from 5-10 microns. Tang further teaches isolating CAMLs using immunocapture with antibodies that bind to cell surface antigens of the CAMLs (e.g. para [0027], [0115] and [0080]).
In view of the teachings of Tang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘807 so as to have isolated the CAMLs from the sample using immunocapture methods or size exclusion methods, particularly with filters that retain cells of 8 microns or larger, in order to have ensured the isolating of the CAMLs and removal of smaller cells, such as WBC, thereby providing a more specific analysis of mutations in the CAMLs alone or together with CTCs.
Regarding present claims 6 and 22, the claims of ‘807 do not specify that the nucleic acids in the CAMLs are intact or undegraded. However, in the absence of evidence to the contrary, the nucleic acids present in the CAMLs are considered to be to some degree intact or undegraded since the nucleic acids are to be used to detect a mutation therein.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the method claimed on ‘807 on intact or undegraded nucleic acids so as to have ensured the accuracy of the detection of mutations in the nucleic acids.
Regarding present claim 7, the claims of ‘807 also include detecting multiple CAMLs.
Regarding present claims 8, 11-12 and 24, the claims of ‘807 include analyzing the combination of CAMLs and CTCs.
Regarding present claims 13-16, the specification does not provide a limiting definition for “making a prognosis,” “making a prediction”, or “diagnosing,”  and the claims do not set forth how these steps are accomplished. The broadest reasonable interpretation of the “making a prognosis,” “making a prediction”, and “diagnosing” steps is that these steps may be accomplished mentally or verbally.  However, a limitation that merely incorporates information into a mental or verbal step of a process is not entitled to patentable weight. Note that the present claims are not directed to methods of making a prognosis, making a prediction or diagnosing, but rather are directed to methods of assaying for cancer-associated molecular changes.  The claims also do not require that one acts on the prognosis, prediction or diagnosis by, for example, administering a particular type of treatment to the subject in which the prognosis, prediction or diagnosis has been made.  The “making a prognosis,” “making a prediction” and “diagnosing” steps are not transformative in nature and do not result in a manipulative difference between the claimed method and the method claimed in ‘807.
The  “making a prognosis,” “making a prediction” and “diagnosing” steps, without any associated further action, does not materially transform or modify the method of assaying for mutations in CAMLs / giant cells. These steps merely direct the practioner as to how one thinks about the outcome of the detecting step. Thus, adding the mental steps of “making a prognosis,” “making a prediction” and “diagnosing” do not materially distinguish the claimed method over the methods claimed in ‘807.
Alternatively, Tang teaches that CAMLs contain the same genetic information as the primary tumor and are more consistently found in the blood of solid tumor patients from stage I-IV (para [0077]). It is disclosed that CAMLs can be used similarly to CTCs to provide information regarding cancer recurrence, the prognosis of cancer, the response of patients to treatment and the diagnosis of cancer (e.g. para [0019], [0076], [0079], [00106], and [0139]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method claimed in ‘807 to one that aids in making a prognosis of cancer, predicts a response of the patient to treatment for cancer, aids in the diagnosis of cancer or the recurrence of cancer since Tang teaches that CAMLs contain the same genetic material as the tumor cells of the patient and methods for detecting particular mutations indicative of the prognosis, occurrence or recurrence of cancer and response to treatment for cancer were well-known in the prior art, as indicated by the teachings of Tang. One would have been motivated to have made such a modification of the method claimed in ‘807 in order to have provided the benefit of providing a prognosis, prediction of response to treatment, diagnosis of cancer or the recurrence of cancer in patients having solid tumors of stage I-IV, as suggested by the teachings of Tang. 
Regarding claims 17-24 and 30, the claims of ‘807 do not recite assaying the CAMLs for the mutations at a first and second time point and comparing the mutations at the first and second time points.
However, Tang teaches
“[0019] The invention is further directed to methods for using CAMLs and/or CTCs as companion diagnostics. Companion diagnostics is a useful tool in matching drugs for specific treatment by evaluating the staining of markers of the drug targets, evaluating gene amplifications or translocations by FISH, and using other molecular assays for specific gene mutations associated with the drugs, etc. The cells can serve in place of tissue biopsies in determining whether certain therapies might be effective in the treatment of a subject having a disease, such as cancer.”

Tang (para [0014]) also teaches:
“methods for monitoring efficacy of a cancer treatment, comprising (a) assaying one or more selected characteristics of CAMLs in a biological sample from a subject undergoing cancer treatment, and (b) comparing assay values for the one or more selected characteristics determined in (a) to assay values for the same characteristics assayed in a similar biological sample from the same subject at one or more time points before, during or after completion of treatment, wherein a change in one or more assay values indicates efficacy of the cancer treatment in the subject. In certain aspects, the methods encompassed by this embodiment also include (a) assaying one or more selected characteristics of CTCs in the biological sample, and (b) comparing assay values for the one or more selected characteristics determined in (a) to assay values for the same characteristics assayed in a similar biological sample from the same subject at one or more time points before, during or after completion of treatment. In certain aspects, the CAMLs and/or CTCs are collected from the biological sample prior to characterization. In particular aspects of this embodiment, a treatment decision is made based on the outcome of the method.”

In view of the teachings of Tang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘807 so as to have assayed for the mutations at a first time point and at a second time point following a treatment and to have compared the mutations at the first with those at the second time points in order to have provided information on the response of a patient to treatment and resistance of the patient to the cancer treatment. 
Regarding present claim 25, the claims of ‘807 do not recite that the method further subjects the cells to a fluorescent antibody or colorimetric staining prior to assaying for the mutation.
However, Tang teaches characterizing the CAMLs and CTCs by staining the cells with fluorescently labeled antibodies specific for cell surface or intracellular antigens or staining with DAPI (e.g. para [0018], [0123] and [0128]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘807 so as to have included a step of subjecting the cells to staining with a fluorescent antibody or colorimetric dye prior to assaying for the mutation in order to have permitted further characterization of the isolated CAMLs and CTCs.
Regarding claim 26, the claims of ‘807 do not recite that the method is one that enumerates the CAMLs prior to assaying for the mutation.
However, Tang teaches determining the quantity of the CAMLs isolated (para [0018] and [00118]). It is stated that “Once collected, any number of analyses of the target cells may be performed. Such analyses may include, for example, identifying, counting, characterizing expressions of markers, obtaining molecular analysis, and/or culturing the collected cells” (para [00113]). Tang teaches using the number of CAMLs in determining the stage and progression of cancer (par [00100]. It is also disclosed that the number of CAMLs can be determined in a subject at first time point and at a time point after therapy to monitor changes in the number of CAMLs in response to  chemotherapy or targeted treatment (e.g. para [0107-0108]). 
In view of the teachings of Tang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘807 so as to have determined the number of CAMLs in the sample in order to use this information for determining the stage or progression of cancer or to monitor response to treatment for cancer.
Regarding present claim 29, the claims of ‘807 do not specify the number of mutations assayed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the method claimed in ‘807 by assaying for more than one mutation, including 2-5 mutations, in order to have increased the likelihood of detecting a mutation in the CAMLs and so as to have provided additional information regarding the cancer based on the identity of the particular mutation detected.
Regarding present claim 31, the claims of ‘807 include any type of cancer and do not specify a particular type of cancer.
However, Tang states “it is possible to screen for one specific cancer, a few cancers, or any solid tumors in the category of carcinomas, sarcomas, neuroblastomas and melanomas “ (para [00127]). Tang teaches that CAMLs may be found in any type of cancer and that the methods disclosed therein are applicable to any type of cancer, including breast, prostate, lung, pancreatic, and colorectal cancer (e.g., para [00146-00147]), as well as melanoma and neuroblastoma (para [00127] as cited above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method claimed in ‘807 to the particular types of cancer of breast, prostate, lung, pancreatic or colorectal cancer since Tang teaches that CAMLs are present in all types of cancers and in particular are present in each of these types of cancer.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634